NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SH_AKOPEE MDEWAKANTON SIOUX
COMMUN'ITY, '
Plaintiff-C'r0ss Appellan.t,
V.
FBCV, LLC,
KENNETH L. TEMPLETON, TRUSTEE OF THE
TEMPLETON GAMING TRUST, TEMPLETON
GAMING CORPORATION, AND TEMPLETON
DEVELOPMENT CORPORATION,
Defendcmts-Appellants.
2011-1515, -1563
Appeals from the United States District Court for the
District of NeVada in case no. 10-CV-0010, Judge James
C. Maha11.
ON MOTION
ORDER
The court considers whether these appeals should be
transferred to the United States C0urt of Appea1s for the
Ninth Circuit.

SHAKOPEE MDEWAKANTON V. FBCV LLC 2
FBCV, LLC, Kenneth L. Ten1pleton, Trustee of the
Templeton Gaming Trust, Templeton Ga1ning Corpora-
tion, and Templeton Development Corporation appeal
from a decision of the United States District Court for the
District of Nevada entering final judgment and an injunc-
tion pursuant to 15 U.S.C. § 1116. The plaintiff cross-
appeals This court is a court of limited jurisdiction. 28
U.S.C. § 1295. Based only upon our revieW, it does not
appear that the district court's jurisdiction arose in whole
or in part under the laws governing this court's appellate
jurisdiction
Accordingly,
IT ls ORDERE:o THAT:
Absent a response received by this court within 14
days of the date of filing of this order, these appeals will
be transferred to the United States Court of Appeals for
Ninth Circuit pursuant to 28 U.S.C. § 1631.
FOR THE COURT
SEP2
8 2llll lsi J an Horbaly
Date J an Horbaly
Clerk
cc: Jonathan W. Dettmann, Esq. FILED
Phi1lip S- A\1rbaCh, ESq. u'St§flffEYfA‘iPd§'Y1fnFoR
524 so 2 3 2011
JANHORBAl¥
Cl£RK